Title: From George Washington to George Measam, 14 December 1778
From: Washington, George
To: Measam, George


  
    Sir.
    Head Quarters Middle brook [N.J.] 14th Decr 1778.
  
I received your two letters of the 1st and 4th Inst. this morning.
For the present I think it will be best to Store the cloathing forwarded to your charge by Otis and Andrews, where you now are, at least till my further orders on the subject.
It cannot be determined precisely what number of Shirts hose—shoes—and hats we shall want in this quarter; however you need not be apprehensive of our having too many of either. You will be pleased to send a proportion of each to this side of the North River, keeping a reserve for those troops on the other. I am &c.
  
    G. W——n
  
  
P.S. you will inform me of the number of overalls on hand—A large number will be wanted.
  
